

FORM OF PERSONAL GUARANTY
 
1. Identification.


This Guaranty (the "Guaranty"), dated as of September ___, 2007, is entered into
by _____________ (“Guarantor”), for the benefit of the Collateral Agent
identified below and the parties identified on Schedule A hereto (each a
“Lender” and collectively, the "Lenders").


2. Recitals.


2.1 Guarantor is the ___________ and a shareholder of Pay88, Inc., a Nevada
corporation (the “Company”). Lenders have made or will make loans to the Company
(the "Loan"). Guarantor will obtain substantial benefit from the proceeds of the
Loan.


2.2 The Loan is evidenced by certain secured promissory Notes (“Notes”) issued
by the Company on or about September ___, 2007, pursuant to subscription
agreements dated as of September ___, 2007 (each a “Subscription Agreement”).


2.3 In consideration of the Loan made or to be made by Lenders to the Company
and for other good and valuable consideration, and as security for the
performance by the Company of its obligations under the Notes and as security
for the repayment of the Loan and all other sums due from the Company to Lenders
arising under the Notes, Subscription Agreement and any other agreement between
or among them relating to the foregoing (collectively, the "Obligations"),
Guarantor, for good and valuable consideration, receipt of which is
acknowledged, has agreed to enter into this Guaranty.


2.4 The Lenders have appointed __________________________ as Collateral Agent
pursuant to that certain Collateral Agent Agreement dated at or about the date
of this Agreement (“Collateral Agent Agreement”), among the Lenders and
Collateral Agent.


3. Guaranty.


3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees, the
punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of the Company, whether or not constituting an
allowed claim in such proceeding), fees, commissions, expense reimbursements,
liquidated damages, indemnifications or otherwise (such obligations, to the
extent not paid by the Company being included in the “Obligations”), and agrees
to pay any and all reasonable costs, fees and expenses (including reasonable
counsel fees and expenses) incurred by the Lenders in enforcing any rights under
the guaranty set forth herein. Without limiting the generality of the foregoing,
Guarantor’s liability shall extend to all amounts that constitute part of the
Obligations and would be owed by the Company to Lenders, but for the fact that
they are unenforceable or not allowable due to the existence of an insolvency,
bankruptcy or reorganization involving the Company.
 
3.2 Guaranty Absolute. Guarantor guarantees that the Obligations will be paid
strictly in accordance with the terms of the Note, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Lenders with respect thereto. The obligations
of Guarantor under this Guaranty are independent of the Obligations, and a
separate action or actions may be brought and prosecuted against Guarantor to
enforce such Obligations, irrespective of whether any action is brought against
the Company or any other Guarantor or whether the Company or any other Guarantor
is joined in any such action or actions. The liability of Guarantor under this
Guaranty constitutes a primary obligation, and not a contract of surety, and to
the extent permitted by law, shall be irrevocable, absolute and unconditional
irrespective of, and Guarantor hereby irrevocably waives any defenses it may now
or hereafter have in any way relating to, any or all of the following:
 
(a)   any lack of validity or enforceability of the Notes or any agreement or
instrument relating thereto;
 
1

--------------------------------------------------------------------------------


 
(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Notes, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
the Company or otherwise;
 
(c)   any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Obligations;
 
(d)   any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of the Company; or
 
(e)   any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Lenders that might otherwise constitute a defense available to, or a discharge
of, the Company or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Lenders or any other entity upon the insolvency,
bankruptcy or reorganization of the Company or otherwise (and whether as a
result of any demand, settlement, litigation or otherwise), all as though such
payment had not been made.
 
3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Obligations and this Guaranty
and any requirement that the Lenders or exhaust any right or take any action
against the Company or any other person or entity or any Collateral. Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 3.3 is knowingly made in contemplation of such benefits. Guarantor
hereby waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Obligations, whether
existing now or in the future.
 
3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash payment in full of the Obligations and all other amounts payable under this
Guaranty, the Subscription Agreements and Note, (b) be binding upon Guarantor,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Lenders and its successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause, (c) Lenders may pledge, assign
or otherwise transfer all or any portion of its rights and obligations under
this Guaranty (including, without limitation, all or any portion of its Note
owing to it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted such Lenders herein or
otherwise.
 
3.5 Subrogation. No Guarantor will exercise any rights that it may now or
hereafter acquire against the Lenders or other Guarantor (if any) that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Lenders or other Guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full.
 
2

--------------------------------------------------------------------------------


 
3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Obligations shall be limited
to an amount not to exceed, as of any date of determination, the amount that
could be claimed by Lenders from Guarantor without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.
 
4. Miscellaneous.
 
4.1 Expenses. Guarantor shall pay to the Lenders, on demand, the amount of any
and all reasonable expenses, including, without limitation, attorneys' fees,
legal expenses and brokers' fees, which the Lenders may incur in connection with
exercise or enforcement of any the rights, remedies or powers of the Lenders
hereunder or with respect to any or all of the Obligations.


4.2 Waivers, Amendment and Remedies. No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lenders in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.


4.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:


To Guarantor, to:   


c/o Pay88, Inc.
1053 North Barnstead Road
Barnstead, NH 03225
Attn: Guo Fan, CEO and President
Fax: (603) 776-6151


With an additional copy by telecopier only to:
 
David Lubin & Associates
26 East Hawthorne Avenue
Valley Stream, NY 11580
Attn: David Lubin, Esq.
Fax: (516) 887-8250


3

--------------------------------------------------------------------------------




To Lenders:


To the addresses and telecopier numbers listed on Schedule A hereto



If to the Company, Guarantor or Lenders
with a copy by telecopier only to:


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.


4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Guarantor and its successors and permitted assigns; and (c) inure
to the benefit of the Lenders and its respective successors and assigns. Upon
the payment in full of the Obligations, (i) this Guaranty shall terminate and
(ii) the Lenders will, upon Guarantor's request and at Guarantor's expense,
execute and deliver to Guarantor such documents as Guarantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.


4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.


4.6 Governing Law; Venue; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
Guarantor with respect to this Guaranty may be brought in the courts of the
State of New York or of the United States for the Southern District of New York,
and, by execution and delivery of this Guaranty, Guarantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect. This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought. For purposes of such rule or
statute, any other document or agreement to which Lenders and Guarantor are
parties or which Guarantor delivered to Lenders, which may be convenient or
necessary to determine Lenders’ rights hereunder or Guarantor’s obligations to
Lenders are deemed a part of this Guaranty, whether or not such other document
or agreement was delivered together herewith or was executed apart from this
Guaranty. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Guarantor irrevocably appoints the officers, directors and any agent for
service of process of the Company as Guarantor’s true and lawful agent for
service of process upon whom all processes of law and notices may be served and
given in the manner described above; and such service and notice shall be deemed
valid personal service and notice upon Guarantor with the same force and
validity as if served upon Guarantor.
 
4

--------------------------------------------------------------------------------


 
4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
the Obligations have been indefeasibly paid or all outstanding Notes have been
converted to common stock pursuant to the terms of the Notes and the
Subscription Agreements.


4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.


IN WITNESS WHEREOF, the undersigned have executed and delivered this Personal
Guaranty, as of the date first written above.


“GUARANTOR”


 

--------------------------------------------------------------------------------



This Personal Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.
 
5

--------------------------------------------------------------------------------



SCHEDULE A TO GUARANTY


LENDER
 
PRINCIPAL AMOUNT OF NOTE TO BE ISSUED ON THE INITIAL CLOSING DATE
 
PRINCIPAL AMOUNT OF NOTE TO BE ISSUED ON THE SECOND CLOSING DATE
                             



6

--------------------------------------------------------------------------------





